Exhibit 99.3 Selectica, Inc. Unaudited Pro Forma Condensed Combined Consolidated Statements of Operations (in thousands, except per share data) Historical Statement of Operations Information Pro Forma Selectica, Inc. b-pack, SAS Adjustments Notes Combined Twelve Months Ended Revenues: March 31, 2015 December 31, 2014 Recurring revenues $ 16,207 $ 2,876 ) (2 ) $ 18,882 Non-recurring revenues 4,670 3,180 ) 7,809 Total revenues 20,877 6,056 ) 26,751 Cost of revenues: Cost of recurring revenues 5,026 558 352 (1 ) 5,936 Cost of non-recurring revenues 7,277 1,350 8,627 Total cost of revenues 12,303 1,908 352 14,563 Gross profit: Recurring gross profit 11,181 2,318 12,946 Non-recurring gross profit / (loss) ) 1,830 ) Total gross profit 8,574 4,148 12,128 Operating expenses: Research and development 3,713 1,793 5,506 Sales and marketing 12,697 611 388 (1 ) 13,696 General and administrative 8,788 1,400 - 10,188 Total operating expenses 25,198 3,804 388 29,390 Income / (loss) from operations ) 345 ) ) Other income (expense), net ) 43 ) Income / (loss) before provision for income taxes ) 388 ) ) Benefit / (provision) for income taxes 2,950 ) 2,827 Net income/(loss) $ ) $ 265 $ ) $ ) Net income attributed to non-controlling interest - 50 Net income / (loss) attributed to Selectica, Inc $ ) $ 215 $ ) $ ) Redeemable preferred stock accretion 3,691 - 3,513 Net income / (loss) attributable to common stockholders $ ) $ 215 $ ) $ ) Basic and diluted net loss per common share attributable to common stockholders $ ) $ - $ ) Weighted-average shares of common stock used in computing basic and diluted net loss per share attributable to common stockholders 7,277 - 7,277 (1) To recognize amortization expense related to identified intangible assets recognized as part of the purchase price allocation. (2) To reduce revenue that is equivalent to the monthly amortization of deferred revenue adjustment. Selectica, Inc. Unaudited Pro Forma Condensed Combined Consolidated Statements of Operations (in thousands, except per share data) Historical Statement of Operations Information Pro Forma Selectica, Inc. b-pack, SAS Adjustments Notes Combined Three Months Ended Revenues: June 30, 2015 Recurring revenues $ 5,095 $ 1,249 (2 ) $ 6,344 Non-recurring revenues 1,120 926 2,046 Total revenues 6,215 2,175 8,390 Cost of revenues: Cost of recurring revenues 1,430 379 88 (1 ) 1,897 Cost of non-recurring revenues 1,477 540 2,017 Total cost of revenues 2,907 919 88 3,913 Gross profit: Recurring gross profit 3,665 870 4,447 Non-recurring gross profit / (loss) ) 386 29 Total gross profit 3,308 1,256 4,477 Operating expenses: Research and development 588 998 1,586 Sales and marketing 3,442 632 97 (1 ) 4,171 General and administrative 2,072 335 ) 2,170 Total operating expenses 6,102 1,965 ) 7,927 Loss from operations ) ) 52 ) Other income (expense), net ) 7 ) Loss before provision for income taxes ) ) 52 ) Provision for income taxes - ) ) Net loss $ ) $ ) $ 52 $ ) Net income attributed to non-controlling interest - 82 Net loss attributed to Selectica, Inc $ ) $ ) $ 52 $ ) Redeemable preferred stock accretion 1,000 - 3,513 Net loss attributable to common stockholders $ ) $ ) $ 52 $ ) Basic and diluted net loss per common share attributable to common stockholders $ ) $ - $ ) Weighted-average shares of common stock used in computing basic and diluted net loss per share attributable to common stockholders 9,182 - 9,182 (1) To recognize amortization expense related to identified intangible assets recognized as part of the purchase price allocation. (2) To reduce revenue that is equivalent to the monthly amortization of deferred revenue adjustment. Selectica, Inc. Unaudited Pro Forma Financial Information Unaudited Pro Forma Condensed Combined Consolidated Balance Sheets June 30, 2015 Historical Statement of (in thousands) Operations Information Pro Forma Selectica, Inc. b-pack, SAS Adjustments Notes Combined ASSETS Current assets Cash and cash equivalents $ 11,262 $ 748 $ ) (1 ) $ 10,954 Accounts receivable, net of allowance for doubtful accounts 4,861 1,549 - 6,410 Restricted cash 34 - - 34 Prepaid expenses and other current assets 1,561 117 - 1,678 Total current assets 17,718 2,414 ) 19,076 Property and equipment, net 224 54 - 278 Capitalized software 2,493 - - 2,493 Other assets 495 267 - 762 Goodwill 7,702 - 7,629 (2 ) 15,331 Intangibles, net 6,104 - 3,310 (3 ) 9,414 Deferred income tax assets - 246 - 246 Total assets $ 34,736 $ 2,981 $ 9,883 $ 47,600 LIABILITIES AND EQUITY Current liabilities Credit facility $ 6,857 $ 25 $ 6,882 Accounts payable 1,593 260 1,853 Accrued payroll and related liabilities 1,320 868 2,188 Other accrued liabilities 1,708 255 - (4 ) 1,963 COFACE liability, current - 433 433 Deferred tax libility - - 1,155 1,155 Deferred revenue 8,233 1,110 ) (5 ) 9,102 Total current liabilities 19,711 2,951 914 23,576 Long-term deferred revenue 15 - 15 Convertible note, net of debt discount 2,905 - 2,905 Other long-term liabilities 162 45 207 Total liabilities 22,793 2,996 914 26,703 Equity (deficit): Common stock 5 696 ) (6 ) 5 Additional paid-in capital 303,626 67 7,888 (6 ) 311,581 Accumulated other comprehensive loss - ) ) Treasury stock at cost ) - - ) Accumulated deficit ) ) 2,105 (5 ) Total stockholders’ equity 11,943 ) 9,298 20,778 Non-controlling interest - 447 ) (4 ) 119 Total equity 11,943 ) 8,969 20,897 Total liabilities and equity $ 34,736 $ 2,981 $ 9,883 $ 47,600 (1) To reflect the use of the Company’s cash on hand to fund a portion of the acquisition and to eliminate cash at b-pack excluded from the acquisition. (2) To record preliminary goodwill resulting from the b-pack acquisition. (3) To record identifiable intangible assets related to the b-pack acquisition. The identifiable intangible assets attributable to the acquisition are comprised of the following: Estimated Fair Value Estimated Useful life (Years) Estimated amortization expense Customer Relationship $ 1,550 4 $ 388 Developed Technology 1,760 5 $ 352 $ 3,310 $ 740 (4) To recognize non-controlling interest for the portion of equity ownership in a subsidiary not attributable to Selectica, Inc. (5) Deferred Revenue adjustment at the acquisition date. (6) To eliminate b-pack’s historical equity balances as of July 30, 2015 and to record Issuance of common stock to b-pack Founders at July 31, 2015 - 1,841,244 Common Stock, par value $0.0001 at $4.32 (10) The purchase price is calculated as follows (dollars in thousands, except number of shares and per share amount): Cash paid $ 1,056 Common stock issued SLTC common stock strike price $ 4.32 Total stock value $ 7,954 Total purchase price 9,010 b-pack, Inc. Unaudited preliminary Balance Sheet as of July 30, 2015 ASSETS July 31, 2015 Current assets Cash and cash equivalents $ 653,017 Accounts receivable 2,076,916 Prepaid expenses and other current assets 104,625 Deferred income tax 258,958 Total current assets 3,093,516 Goodwill 7,629,168 Intangibles 3,310,000 Other assets 261,065 Total assets $ 14,293,749 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ ) Accrued payroll and related benefits ) COFACE loan ) Deferred revenue ) Accrued expenses ) VAT payable ) Deferred tax liability ) Total current liabilities $ ) Non controlling interest 119,000 Net Assets Acquired $ Purchase Price Consideration Cash paid $ 1,056,017 Common stock issued $ 7,954,174 Total purchase price $ 9,010,191 Acquired 99 %
